CHRIS DANIEL
 9                              HARRIS COUNTY DISTRICT CLERK

  ©
                                                                               FILED IN
August 3, 2015                                                          14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
SARAH V. WOOD                                                           8/12/2015 9:08:00 AM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
1201 FRANKLIN, 13™ FLOOR                                                         Clerk
HOUSTON, TEXAS 77002

Defendant’s Name: JAMON DERRELL WALKER

Cause No: 1395164

Court: 315ST

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 07/15/2015
Sentence Imposed Date: 07/15/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: SARAH V. WOOD
Pauper's Oath 07/23/2015


Sincerely,



Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

      TONI GOUBEAUD (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-465 1
                                    CHRIS DANIEL
S            £                 HARRIS COUNTY DISTRICT CLERK

                  CORRECTION LETTER - HARRIS COUNTY COURT NUMBER

August 12, 2015

SARAH V. WOOD
ATTORNEY OF RECORD
1201 FRANKLIN, 13TH FLOOR
HOUSTON, TEXAS 77002

Defendant’s Name: JAMON DERRELL WALKER

Cause No: 1395164

Court: 351ST

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 07/15/2015
Sentence Imposed Date: 07/15/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: SARAH V. WOOD
Pauper’s Oath Filed: 07/23/2015


Sincerely,


/s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TONI GOUBEAUD (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                         Cause No.

                                                       THE STATE OF TEXAS
                                                               V.
                                                      fox      _, A/K/A/

                  cMZ                    District Court / County Criminal Court at Law No.

                                                           Harris County, Texas


                                                            NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On         7-
          is-          ib"          (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
           MOVES to withdraw.
           ADVISES the court that he will CONTINUE to represent the defendant on appeal.


Date                                                                       Attorney (Signature)

              om**
Defendant (Printed name)                                                   Attorney (Printed name)


                       FILED
                        Chris Daniel
                                                                           State Bar Number

                             District Clerk                                Address
                            JUL 1 2015                                          JZ&'l ST7r OO
                                                                                          '


            Tlmo’.
                       -
                      -jn-ris cSÿtyTr®*8*
The defipndairt (check all that applvt:
                                                    --
                                                     -
                                                                           Telephone Number

     cl    REPRESENTS to thecourt that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.




                                                                            --
           ASKS the Court to ORDER that a free record be provided to him.
           ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.
                                                                           v       ) a r**
Defendant (Signature)                                                      Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON                                                          15   sail
By Deputy District Clerk of Harris County, Texas




http://hcdco-intranel/Criminal/Criminal Couits/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 pages-without Affirmation).docPage 1 of 2
                                                                    1/09/08
                                                                    ORDER


          On       ~~J   f f 5ÿ j(S            the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
           Eflsmdigent for the purpose of


The Court ORDERS that
                     •{ÿemploying counsel



     ar"'Counsel’s motion to withdraw
                                                      ___
                      Cfpaying for a clerk’s and court reporter’s record.
                                         counsel or paying for a clerk’s and court reporter’s record.


                                                                    / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
                           / appellant’s motion is GRANTED and
                vr                                                        (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL is:
          SET at $
                      _
          TÿCONTINUE as presently set.
                     and is SET at No BOND. (Felony Only)

DATE SIGNED:             =U1
                                                                          JUDGE PRESIDING,
                                                                          yf) DISTRICT COURT /
                                                                           COUNTY CRIMINAL COURT AT LAW NO.
                                                                           HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminai Forms/Notice of Appeal (2 pages-without Affirmation).docPage 2 of 2
                                                                    1/09/08
  THE STATE          OF   TEXAS
                                                      Cause No.

                                                                                 IN THE            DISTRICT COURT
                                                                                                                             ©
  v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.
Q c,y>t                                _, Defendant                              HARRIS COUNTY, TEXAS

            TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
  I, judge ofjhe trial court, certify this criminal case:
       Of       is not a plea-bargain case, and the defendant has the right of appeal, [or]
                is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                not withdrawn or waived, and the defendant has the right of appeal, [or]
                is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                right of appeal, [or]
                is a plea-bargain case, and the defendant has NO right of appeal, [or]
                the defendant has waived the right of appeal.


     2/34
  Judge
                                                                                   2-•2.7' /r
                                                                            Date Signed

  I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
  this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
  Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
  appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
  petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
  wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
  communication, of any change in the address at which I am currently living or any change in my current prison
  unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
  change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



  Defendant     /\   o-hc*            e*/                                   Deferraant's Counsel
                                                                                                            -2/ 1 7
  Mailing Address:             A//4                                          itate Bar of Texas ID number:
  Telephone number:             AC/M                                        bailing Address:
  Fax number (if any):         A/    /                                      Telephone number:                    <5ÿ7 QOS'                  2~
                                                    c-;                     Fax number (if any):         _
  * “A defendant in a criminal case has the right oriajjpeal under these rules. The trial court shall enter a certification of the defendant's
  right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
  which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
  prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
  and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
  25.2(a)(2).

                                                                   CLERK                                                   9/1/2011
                                         PAUPER S OATH ON APPEAL                                                      V
CAUSE NO.:                  &//<>*/                                OFFENSE:                   /uJL,
THE STATE OF TEXAS                                                  JSJ             DISTRICT COURT
VS.                                                                OF
                                                                   HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES           _                            /hJAi'&s -, defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.

                                                    DEFENDANT

SUBSCRIBED AND SWORN to before me, this                           day   of                  A.D., 20     /f
                FILED
                 Chris Daniel                                                  _
                  District Clerk                    DEPUTY DISTRICT CLE1
                                                    3s) DISTRICT COURT
                 JUL 2 3 2015                       HARRIS COUNTY, TEXAS
        Time:
                  Harrlo County, TOSJT
                                                         ORDER
On                                        the court conducted a -hearing and found that the defendant is indigent.

        The court orders that &       Cn uw-/, P iu
                                         rfiS                                Oÿ.appointed to represent
         defendant/appellant on appeal.     /
        The court reporter is ordered to prepare and file the reporter’s record without charge to the
        defendant/appellant.
It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
_                                        , by certified mail return receipt requested.
                                                        (jf)
                                                    JUDGE PRESIDING \
                                                    _      DISTRICT COURT
                                                    HARRIS COUNTY, TEXAS

                                                     AFFIRMATION
                                                     , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
     appropriate action as deemed necessary.
                         1/ (4/0 0 J
      ATTORNEY (SIGNATURE)                                                   BAR/SPN NUMBER

      no i
      ADDRESS                                                                CITY             STATE             ZIP


     PHONE                                                                   FAX NUMBER

      s                                   CsJo, L          .
      EMAIL ADDRESS                       '
   SWORN TO AND SUBSCRIBED BEFORE ME ON                                             MM                          #
                                                   DEPUTY
                                                                 Mix
                                                               DISTÿpPCLEpC     (SIGNATURE)
                                                     DISTRICT CLERK
      APPEAL CARD , s                             \

                  A      /
                                      Cause No.
                                     IM5ML
                    State of Texas

M-ttu, Mmm
Date Notice
Of Appeal:          ll&ldOl’T_
Presentation:                VoL           Pg..

Judgment:                    VoL           Pg,

Judge PresidingiHYhAKjiW~
                                       S
                                     TBfiiElS
                                              '
Court Reporter:
Court Reporter
Court Reporter

Attorney
on Trial_

Attorney
on Appeal

      Appointed.              Hired

Offense.
                                      No
                                             /
Jury Trial:           Yes.


zzrhff 4±
    _
Companion Cases
(If Known)             n/a
Amount of
Appeal Bond            -€T
Appellant
Confined:             Yes    y_      No

Date Submitted
To Appeal Section

Deputy Clerk        C-        p&i